--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
AMENDED AND RESTATED
 
10% SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
 
 
CLEAN POWER TECHNOLOGIES, INC.


Original Principal Amount: $2,000,000.00
Issuance Date:  June 8, 2010
 
This Amended and Restated 10% Senior Secured Convertible Promissory Note (the
“Note”) is issued by CLEAN POWER TECHNOLOGIES, INC., a corporation duly
organized and existing under the laws of the State of Nevada (the “Company”), in
an aggregate principal amount of Two Million U.S. Dollars ($2,000,000) and
amends and restates that certain 8% Senior Secured Convertible Promissory Note
dated July 10, 2008.
 
FOR VALUE RECEIVED , the Company hereby promises to pay to the order of The
Quercus Trust, or its registered assigns or successors-in-interest (“Holder” or
“Quercus”) the unpaid portion of the principal sum advanced to Company
hereunder, together with all accrued but unpaid interest thereon, if any, on the
Maturity Date, to the extent such principal amount and interest has not been
converted into the Company’s Common Stock, $0.001 par value per share (the
“Common Stock”).  Interest on the unpaid principal balance hereof shall accrue
at the rate of 10% per annum from the Issuance Date and shall be payable
quarterly in Common Stock.  Interest on this Note shall accrue daily commencing
on the Issuance Date and shall be computed on the basis of a 360-day year,
30-day months and actual days elapsed.
 
The Note shall mature (the “Maturity Date”) on May 21, 2012.  Except as
otherwise provided herein, any payments of principal and interest on this Note
shall be made in lawful money of the United States of America by wire transfer
of immediately available funds to such account as the Holder may from time to
time designate by written notice in accordance with the provisions of this Note.
 This Note may not be prepaid in whole or in part except as otherwise provided
herein or in the Transaction Documents.  Whenever any amount expressed to be due
by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day.

 
1

--------------------------------------------------------------------------------

 
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Securities Purchase Agreement dated on or about the Issuance
Date pursuant to which this Note has been amended and restated (the “Purchase
Agreement”).  For purposes hereof the following terms shall have the meanings
ascribed to them below:
 
 “Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 30 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 30 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
 “Debt” shall mean indebtedness of any kind.
 
“Principal Amount” shall refer to the sum of (i) the unpaid portion of the
advances made under this Note pursuant to the terms of the Purchase Agreement
and (ii)  any default payments owing under the Transaction Documents but not
previously paid or added to the Principal Amount.
 
“Trading Day” shall mean a day on which there is trading on the OTC Bulletin
Board or such other market or exchange on which the Common Stock is then
principally traded.
 
“Underlying Shares” means the shares of Common Stock into which the Note is
convertible in accordance with the terms hereof and the Purchase Agreement, or
which are issued as interest payments or in connection with the redemption of
the Note.
 
The following terms and conditions shall apply to this Note:
 
1.  
PAYMENTS OF PRINCIPAL AND INTEREST.

 
(a)  Interest Payments.  Interest on the unpaid principal balance hereof shall
accrue at the rate of 10% per annum from the Issuance Date and shall be payable
quarterly in Common Stock (the “Interest Payment Date”).  Interest on this Note
shall accrue daily commencing on the Issuance Date and shall be computed on the
basis of a 360-day year, 30-day months and actual days elapsed.  The Common
Stock shall be valued at the volume weighted

 
2

--------------------------------------------------------------------------------

 
average price per share of common stock as quoted on Bloomberg, LP for the ten
(10) days prior to the Interest Payment Date.
 
(b)         Payment of Principal.  The Principal Amount of this Note shall be
due and payable on the Maturity Date.  
 
(c)         Optional Redemption.  The Company may, at its option, choose to
redeem the Note at any time prior to the Maturity Date in which event the
Company shall in addition to paying the Principal Amount pay to the Holder a
redemption fee in the form of 1,000,000 shares of Common Stock of the Company
(or such proportionate amount in the event this Note is divided into two or more
Notes), but in such event all interest due hereon shall be waived.


(d)         Taxes.  Company may withhold and pay over to the relevant
authorities any backup withholding from any interest payment to be made to the
Holder to the extent that such withholding is required by the Internal Revenue
Code or any other applicable federal law, rule, or regulation.
 
Notwithstanding any provision to the contrary contained in this Section 1, the
Company’s right to pay the Principal Amount and any interest thereon in shares
of its Common Stock is conditioned on the following: (i) the Company’s Common
Stock will continue to be at all times registered under Sections 12(b) or (g) of
the Securities Exchange Act of 1934; (ii) the Company will comply in all
material respects with its reporting and filing obligations under the Securities
Exchange Act of 1934, and will not take any action or file any document (whether
or not permitted by the Securities Exchange Act of 1934 or the rules thereunder)
to terminate or suspend such reporting and filing obligations; (iii) the Company
shall not have breached any provision, covenant, representation or warranty of
any Transaction Document; and (iv) there have not been any Events of Default
that are continuing. 
 
2.  
SENIORITY AND SECURITY.  



(a) Seniority.  The obligations of the Company hereunder shall rank senior to
all other Debt of the Company, whether now or hereinafter existing.


(b) Security.  The obligations of the Company hereunder are secured pursuant to
the terms of a Pledge Agreement and a Security Agreement, each dated July 10,
2010 by and between the Company and Quercus Trust.  Each of such agreements
shall inure to the benefit Holder and its successors and assigns.  
 
3.   CONVERSION.  


(a) Conversion Upon Qualified Offering.  This Note shall be converted into
equity securities of the Company in the Company’s next Qualified Offering, which
term shall mean the next  offering of equity securities (including securities
exercisable for or convertible into equity securities but not including the
conversion of this Note) which, unless such minimum amount is waived by Holder,
shall result in cumulative gross offering proceeds to the Company from the sale
of equity securities by the Company after the date hereof of at least
GBP3,000,000.

 
3

--------------------------------------------------------------------------------

 

The conversion price for the offering shall be equal to the lowest offering
price for the securities in the Qualified Offering, discounted by (a) 0%, if the
Qualified Offering occurs within 60 days following May 21, 2010; (b) 10%, if the
Qualified Offering occurs more than 60 days but within 120 days following May
21, 2010, (c) 33%, if the Qualified Offering occurs more than 120 days but
within 180 days following May 21, 2010, and (d) 50%, if the Qualified Offering
occurs more than 180 days following May 21, 2010.  All other terms shall be as
favorable as are offered to any other investor in the Qualified Offering, and
the Holder shall enter into customary documents on the most favorable terms as
are offered to any other investor in the Qualified Offering.


(b) Conversion by Holder.   Holder shall have the right, at Holder’s option, at
any time and from time to time beginning twelve (12) months following the
Issuance Date, to convert, in part or in whole, the outstanding Principal Amount
and accrued but unpaid interest under this Note into shares of Common Stock at a
Conversion Price of $0.15 per share by delivering to the Company a fully
executed notice of conversion in the form of conversion notice attached hereto
as Exhibit A (the “Conversion Notice” ), which may be transmitted by facsimile
(with the original mailed on the same date by certified or registered mail,
postage prepaid and return receipt requested) on the date of conversion (the
“Conversion Date”).  Upon conversion of this Note pursuant to this Section 3(b),
the outstanding Principal Amount and accrued interest hereunder shall be
converted into such number of fully paid, validly issued and non-assessable
shares of Common Stock, free of any liens, claims and encumbrances, as is
determined by dividing the amount being converted by the then applicable
Conversion Price.


(c)  Stock Certificates or DWAC .  The Company will deliver to the Holder not
later than three (3) Trading Days after the Conversion Date, a certificate or
certificates which shall be free of restrictive legends and trading restrictions
(assuming that the Registration Statement has been declared effective),
representing the number of shares of Common Stock being acquired upon the
conversion of this Note.  In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company’s transfer agent is participating in the Depository Trust
Company (“ DTC ”) Fast Automated Securities Transfer (“ FAST ”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its Deposit
Withdrawal At Custodian system (provided that the same time periods herein as
for stock certificates shall apply).


(d)  Adjustments to Conversion by Holder.   The conversion of the Note by the
Holder pursuant to Section 3(b) shall be subject to adjustment as follows:


(i) Stock Dividends, Splits and Combinations.  If the Company or any of its
Subsidiaries, at any time while the Note is outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities but excluding any stockholder rights granted pursuant
to a poison pill) in shares of Common Stock, (B) subdivide outstanding Common
Stock into a larger number of shares, (C) combine

 
4

--------------------------------------------------------------------------------

 

outstanding Common Stock into a smaller number of shares, or (D) issues new
securities by reclassification of the shares of Common Stock of the Company,
then, and in each such case, the Conversion Price (as defined below) in effect
immediately prior to such event or the record date therefore, whichever is
earlier, shall be adjusted so that the Holder shall be entitled to receive the
number of shares of Common Stock or other securities of the Company which such
Holder would have owned or have been entitled to receive after the occurrence of
any of the events described above, had such Note been surrendered for conversion
immediately prior to the occurrence of such event or record date therefore,
whichever is earlier.  Any adjustment made pursuant to this Section 3(d)(i)
shall become effective (x) in the case of any such dividend or distribution,
immediately after the close of business on the record date for the determination
of holders of shares of Common Stock entitled to receive such dividend or
distribution, or (y) in the case of such subdivision, reclassification or
combination, at the close of business on the day upon which such corporate
action becomes effective.
 
(ii) Distributions.  Subject to the terms of the Security Agreement, if the
Company or any of its subsidiaries, at any time while the Note is outstanding,
shall distribute to all holders of Common Stock evidence of its indebtedness or
assets or cash or rights or warrants to subscribe for or purchase any security
of the Company or any of its subsidiaries (excluding those referred to in
Section 3(d)(i) above), then concurrently with such distributions to holders of
Common Stock, the Company shall distribute to the Holder of the Note the amount
of such indebtedness, assets, cash or rights or warrants which the Holder of the
Note would have received had the Note been converted into Common Stock at the
then applicable the Conversion Price immediately prior to the record date for
such distribution.
 
(iii) Rounding of Adjustments.   All calculations under this Section 3 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
 
(iv)         Notice of Adjustments.   Whenever the Conversion Price is adjusted
pursuant to this Section 3(d), the Company shall promptly deliver to each holder
of the Note, a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment,
provided that any failure to so provide such notice shall not affect the
automatic adjustment hereunder.
 
(iv) Fundamental Changes.   In case any transaction or event (including, without
limitation, any merger, consolidation, combination, recapitalization, sale of
assets, tender or exchange offer,  reclassification,  compulsory share exchange
or liquidation) shall occur in which all or substantially all outstanding shares
of Common Stock are converted into or exchanged or acquired for or constitute
the right to receive stock, or other securities, cash, property or assets (each,
“Fundamental Change”), the Holder of this Note outstanding immediately prior to
the occurrence of such Fundamental Change shall have the right upon any
subsequent conversion to receive the kind and amount of stock, other securities,
cash, property or assets that such holder would have received if such Note had
been converted immediately prior to such Fundamental Change.  
 
(vi)         Notice of Certain Events .  If:

 
5

--------------------------------------------------------------------------------

 
 
A. the Company shall declare a dividend (or any other distribution) on its
Common Stock; or


B. the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or


C. the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or


D. the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, of any compulsory share
of exchange whereby the Common Stock is converted into other securities, cash or
property; or


E.      the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;


then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company’s stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.  


(e)         Reservation and Issuance of Underlying Shares.  Except as provided
in the Purchase Agreement, the Company covenants that it will at all times
reserve and keep available out of its authorized and unissued Common Stock
solely for the purpose of issuance of the Underlying Shares, free from
preemptive rights or any other actual contingent purchase rights of persons
other than the holders of the Note, not less than such number of Underlying
Shares.  The Company covenants that all shares of Common Stock that shall be so
issuable shall, upon issue, be duly authorized, validly issued, fully paid,
non-assessable and freely tradable.
 
(f)         No Fractions.  Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the closing price of a share of Common Stock
at such time.  If the Company elects not, or is unable, to make such cash
payment, the Holder shall be entitled to receive, in lieu of the final fraction
of a share, one whole share of Common Stock.

 
6

--------------------------------------------------------------------------------

 
 
(g)         Charges, Taxes and Expenses.  Issuance of certificates for shares of
Common Stock upon the conversion of this Note (including repayment in stock)
shall be made without charge to the holder hereof for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided , however , that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder, this Note when surrendered for conversion shall be accompanied by an
assignment form; and provided further , that the Company shall not be required
to pay any tax or taxes which may be payable in respect of any such transfer.
 
(h)         Cancellation.  After all of the Principal Amount and all interest on
this Note have been paid in full or converted into Common Stock, this Note shall
automatically be deemed canceled and the Holder shall promptly surrender the
Note to the Company at the Company’s principal executive offices.
 
(i)         Notices Procedures.  Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company as set forth in the Purchase Agreement.  Any
and all notices or other communications or deliveries to be provided by the
Company hereunder shall be in writing and delivered personally, by facsimile, or
by a nationally recognized overnight courier service addressed to the Holder at
the facsimile telephone number or address of the Holder appearing on the books
of the Company, or if no such facsimile telephone number or address appears, at
the principal place of business of the Holder.  Any notice or other
communication or deliveries hereunder shall be deemed delivered (i) upon
receipt, when delivered personally, (ii) when sent by facsimile, upon receipt if
received on a Business Day prior to 5:00 p.m. (Eastern Time), or on the first
Business Day following such receipt if received on a Business Day after 5:00
p.m. (Eastern Time) or (iii) upon receipt, when deposited with a nationally
recognized overnight courier service.
 
4.  
COVENANTS OF THE COMPANY.



The Company covenants and agrees as follows:  The Company and its Subsidiaries
(as defined in the Purchase Agreement) shall not incur any Debt without the
prior written consent of the Holder, which consent shall not be unreasonably
withheld, other than; (i) trade payables incurred in the ordinary course of
business, (ii) Debt incurred pursuant to the Offering as described in the
Purchase Agreement; or Debt of up to $1,000,000 incurred by the Company for
working capital purposes.
 
 
5.
DEFAULTS AND REMEDIES.

 
(a)         Events of Default .  An “Event of Default” is:  (i) a default in
payment of the Principal Amount or any interest hereon, when due, or failure to
make any interest payment

 
7

--------------------------------------------------------------------------------

 
when such interest payment is due (to the extent such principal and/or amount
has not been converted into Common Stock in accordance with the terms hereof);
(ii) a default in the timely issuance of Underlying Shares upon and in
accordance with the terms hereof (where for purposes of this Note, the term
“timely” shall mean within ten (10) business days following the Conversion Date
or other date triggering the issuance of such Underlying Shares); (iii) failure
by the Company for thirty (30) days after written notice has been delivered to
the Company to comply with any other provision of the Note or the Purchase
Agreement, (iv) a breach by the Company, in any material respect, of its
representations, warranties or covenants in the Purchase Agreement that remains
uncured for thirty (30) business days after notice is delivered to the Company;
or (v) a breach by the Company of its covenants in this Note.
 
(b)         Remedies.  If an Event of Default occurs and is continuing with
respect to the Note, the Holder may declare all of the then outstanding
Principal Amount and accrued but unpaid interest on this Note to be due and
payable immediately; provided that if such Event of Default is due to the
occurrence of a Bankruptcy Event, then such declaration shall be automatic
without any further action.  The Company shall pay interest on such amount in
cash at the Default Rate to the Holder if such amount is not paid within two (2)
days of Holder’s request.  The remedies under this Note shall be cumulative.  
 
 
6.
GENERAL

 
(a) Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including reasonable attorneys’ fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.
 
(b)         Savings Clause.  In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.
 
(c)         Amendment.  Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.
 
(d)         Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee.  The Holder shall notify the Company of any such assignment or
transfer promptly.  This Note shall be binding upon the Company and its
successors and shall inure to the benefit of the Holder and its successors and
assigns.

 
8

--------------------------------------------------------------------------------

 
 
(e)         No Waiver.  No failure on the part of the Holder to exercise, and no
delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power.  Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.
 
(f)         Governing Law; Jurisdiction.
 
(i)         Governing Law.   THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
(ii)         Jurisdiction.  The Company irrevocably submits to the jurisdiction
of any State or Federal Court sitting in the State of California, County of Los
Angeles, over any suit, action, or proceeding arising out of or relating to this
Note.  The Company irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum.
 
The Company agrees that the service of process upon it mailed by certified or
registered mail, postage prepaid and return receipt requested (and service so
made shall be deemed complete three days after the same has been posted as
aforesaid) or by personal service shall be deemed in every respect effective
service of process upon it in any such suit or proceeding.  Nothing herein shall
affect Holder’s right to serve process in any other manner permitted by law.
 The Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.
 
(iii)         NO JURY TRIAL.  THE COMPANY HEREBY KNOWINGLY AND VOLUNTARILY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
                               (g)          Replacement Notes.  This Note may be
exchanged by Holder at any time and from time to time for a Note or Notes with
different denominations representing an equal aggregate outstanding Principal
Amount, as reasonably requested by Holder, upon surrendering the same.  No
service charge will be made for such registration or exchange.  In the event
that Holder notifies the Company that this Note has been lost, stolen or
destroyed, a replacement Note identical in all respects to the original Note
(except for registration number and Principal Amount, if different than that
shown on the original Note), shall be issued to the Holder, provided that the
Holder executes and delivers to the Company an agreement reasonably satisfactory
to the Company to indemnify the Company from any loss incurred by it in
connection with the Note.

 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on June
8, 2010.

 
CLEAN POWER TECHNOLOGIES, INC.




By:  /s/ Abdul Mitha
Name:  Abdul Mitha
Title: Chief Executive Officer

 
10

--------------------------------------------------------------------------------

 

EXHIBIT A

 FORM OF CONVERSION NOTICE
 
(To be Executed by the Holder in order to Convert a Note)
 
The undersigned hereby elects to convert the aggregate outstanding Principal
Amount and accrued and unpaid interest (as defined in the Note) indicated below
of this Note into shares of Common Stock, $0.001 par value per share (the
“Common Stock”), of CLEAN POWER TECHNOLOGIES, INC. (the “ Company ”) according
to the conditions hereof, as of the date written below.  If shares are to be
issued in the name of a person other than the undersigned, the undersigned will
pay all transfer taxes payable with respect thereto and is delivering herewith
such certificates and opinions as reasonably requested by the Company in
accordance therewith.  No fee will be charged to the holder for any conversion,
except for such transfer taxes, if any.  
 
 
Conversion information:

 


Date to Effect Conversion:
 
Aggregate Principal Amount of Note Being Converted:
 
Number of shares of Common Stock to be Issued:
 
Applicable Conversion Price:
 
Signature:
   
Name:
 
Address:
 
City/St/Zip:
 




 
11

--------------------------------------------------------------------------------

 
